DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1-6, 8-10, 14-17 are objected to because of the following informalities:  
Claim 1 recites “assess environmental information” in line 8, “the range of at least one of the sensors” in lines 12 and 13, “the alert devices” in line 16 and “communicating environmental information” in line 18.  It is presumed to recite “assess the environmental information”, “the range of at least one of the plurality of sensors”, “the plurality of alert devices” and “communicating the environmental information”.
Claim 2 recites “the sensors” in lines 2, 3 and 4.  It is presumed to recite “the plurality of sensors”.
Claim 3 recites “the alert devices” in lines 2, 3 and 4, and “the at least one alert device” in line 5.  It is presumed to recite “the plurality of alert devices” and “ of the plurality of alert devices”.
Claim 4 recites “wherein at least one of the sensors, the alert devices and the communications module are movable relative to each other.”  It is presumed to recite “wherein at least one of the plurality of sensors, the plurality of alert devices and the communications module are movable relative to each other.”
Claim 5 recites “at least one of the sensors…facilitate communication between the at least one of the sensors…confirming which of the sensors…”.  It is presumed to recite “at least one of the plurality of sensors…facilitate communication between plurality of sensors…confirming which of the plurality of sensors…”.
Claim 6 recites “at least one of the alert devices…facilitate communication between the at least one of the alert devices and the one or more processors to allow registration of alert devices…confirming which of the alert devices…”.  It is presumed to recites “at least one of the plurality of alert devices…facilitate communication between plurality of alert devices and the one or more processors to allow registration of the at least one of the plurality of alert devices…confirming which of the at least one of the plurality of alert devices…”.
Claim 8 recites “the sensors” in lines 2, 5 and 7, “the alert devices” in lines 2, 9 and 10 and “the at least one sensor” in line 13.  It is presumed to recite “the plurality of sensors”, “the plurality of alert devices” and “of the plurality of sensors”.
Claim 9 recites “at least one of the alert devices” in line 1.  It is presumed to recite “at least one of the plurality of alert devices”.
Claim 10 recites “the at least one of the alert devices” in line 1.  It is presumed to recite “the at least one of the plurality of alert devices”.
Claim 14 recites “the data to the at least one alert device registered with the first sensing zone”.  It is presumed to recite “the data to the s registered with the first sensing zone” (see claim 1, line 16 and 17). 
Claim 15 recites “the range of the one or more sensors”.  It is presumed to recite “the range of of the plurality of sensors”.
Claim 16 recites “assess environmental information” in line 6, “the sensors” in lines 7, 11 and 12, “the alert devices” in lines 14 and 15, “sensed environmental information” in line 17 and “the at least one sensor” in line 18.  It is presumed to recite “assess the environmental information”, “the plurality of sensors”, “the plurality of alert devices”, “the environmental information” and “of the plurality of sensors”.
Claim 17 recites “with a plurality of sensors” in line 9.  It is presumed to recite “with at least one of the plurality of sensors”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “including at least one further alert device and a further communications module in communication with the at least one further alert device and the one or more processors, wherein the further communications module is configured so that: responsive to communicating identification and/or authorisation information from the at least one further alert device to the one or more processors, receiving, from the one or more processors, data relating to the, or each, further alert device which is registered with the sensing zone; and responsive to receiving, from the one or more processors, an alert signal confirming whether the one or more defined objects are within the first sensing zone, communicating the alert signal to the, or each, further alert device registered with the sensing zone to cause only the, or each, registered further alert device to emit the alert.”  It is unclear why the further communications module, which appears to be in communication with the one or more processors (of the communications module of claim 1), communicates the alert signal to the, or each, further alert device registered with the sensing zone when the defined objects are within the first sensing zone.  Clarification is requested.
Claim 8 recites “the alert signal confirming whether the one or more defined objects are within the second sensing zone, and communicating the alert signal”.  There is insufficient antecedent basis for this limitation in the claim.  For prosecution purposes this limitation is interpreted as “a second alert signal confirming whether the one or more defined objects are within the second sensing zone, and communicating the second alert signal”.  Clarification is requested.
Claims 9, 10 and 15 are rejected by virtue of their dependency.
Claim 11 recites “wherein at least one of the sensors is movable relative to both communications modules and configured to cause association with the sensing zone associated with the most closely located communications module, thereby increasing a collective range of the sensors associated with the sensing zone.”  Claim 1 requires only the communications module and a first sensing zone, thus it is unclear which other module(s) and sensing zone(s) are being referred to. Clarification is requested.
Claim 12 recites “the sensing zones” in line 4.  There is insufficient antecedent basis for this limitation in the claim.  Clarification is requested.
Claims 13 and 14 are rejected by virtue of their dependency.
Claim 13 recites “the second sensing zone” in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Clarification is requested.
Claim 14 is rejected by virtue of its dependency.
Claim 14 recites “to the at least one alert device registered with the second sensing zone”.  There is insufficient antecedent basis for this limitation in the claim.  Clarification is requested.
Claim 15 recites “the controller”.  There is insufficient antecedent basis for this limitation in the claim.  Clarification is requested.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4 and 7-17 are rejected under 35 U.S.C. 103 as being unpatentable over Vazirani (US 2019/0035242 A1) in view of Seemann (US 2017/0265124 A1).
Regarding claim 1, Vazirani discloses a system for identifying one or more defined objects and alerting a user (see at least Figure 3 | [0032]), the system comprising: 
a plurality of sensors, each sensor configured to sense environmental information within a defined range (see at least Figure 3, item 119 | [0032]); 
a plurality of alert devices, each alert device configured to emit an alert (see at least [0032] note the registered user devices emit an alert signal | [0077]); and 
a communications module (305, 505, 417) communicatively connected to the plurality of sensors (119), the plurality of alert devices (415, 515), and one or more processors (201), each processor configured to assess environmental information sensed by the sensors to identify the one or more defined objects (375, 520), the communications module (see at least Figures 2-8, items 305, 505, 417, 119, 415, 515 and 201 | [0043] note the monitoring device (305, 505, 417) is implemented by the computing device (200, 201) | [0032] note the monitoring system (305, 505, 417) may receive (environmental information) signals from the communication devices (119), the various sensors, detectors, lights and/or cameras that are assigned to specific zones (zones 1-3), and if the monitoring system (305, 505, 417) determines that the intruder's cellular phone (375, 520) is present in zone 1, the monitoring system (305, 505, 417) may send an alert notification to a registered user device (415, 515) informing a registered user of a presence of the intruder (375, 520) in zone 1 | [0044]) configured so that: 
responsive to loading identification and/or authorisation information of the sensors to the one or more processors (see at least Figure 9A, items 901-902 | [0072] note variables and settings that may be loaded include networking information (e.g., network addresses for sensors installed at the premises) | [0073] the monitoring system (305) may initialize one or more communication links), receiving, from the one or more processors, data relating to a first sensing zone defined by the range of at least one of the sensors (see at least Figure 9A, item 905 | [0032] note the monitoring system (305, 505, 417) may receive (environmental information) signals from the communication devices (119) | [0079]); 
responsive to communicating identification and/or authorisation information from the alert devices to the one or more processors (see at least Figure 9A, item 903 | [0074-0075] | [0077]), receiving, from the one or more processors, data relating to which of the alert devices are registered with the first sensing zone (see at least [0056] note the monitoring system (305, 505, 417) compares stored data relating to which of the alert devices (415, 515) are registered with the first sensing zone to identify the defined object (375, 520) | [0068]); and 
responsive to communicating environmental information sensed by the, or each, sensor associated with the first sensing zone to the one or more processors, receiving, from the one or more processors, an alert signal confirming whether the one or more defined objects are present within the first sensing zone (see at least [0056] | [0068] | [0079-0080]), and communicating the alert signal to, the, or each, alert device which is registered with the first sensing zone to cause only the, or each, registered alert device to emit the alert (see at least [0059] note the alert signal can be customized to be transmitted to only select individuals, such as only the primary registered user or all registered users | [0062] note the alert signal may not need to be sent to all registered users, only the primary registered user).
However, Vazirani does not specifically disclose communicating identification and/or authorisation information from the sensors.
It is known to obtain sensor information in different ways.  For example, Seemann teaches a system that communicates identification and/or authorisation information from sensors (see at least [0044] | [0046]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Seemann into Vazirani.  This provides a known alternative loading means that can be used in place of, or in addition to, Vazirani’s loading means while providing predictable results.
Regarding claim 3, Vazirani in view of Seemann further teach wherein the communications module is configured to communicate with the alert devices to allow the one or more processors to determine at least one of: which of the alert devices are authorised to register with the first sensing zone; and which of the alert devices are less than a second defined distance away from the communications module, thereby allowing registration of the at least one alert device with the first sensing zone to be determined by the one or more processors (see at least [0069] of Vazirani, note unregistered alert device can be registered to certain zones | [0072] of Vazirani, note zone settings can be updated at any time | [0074] of Vazirani | [0078] of Vazirani).
Regarding claim 4, Vazirani in view of Seemann further teach wherein at least one of the sensors, the alert devices and the communications module are movable relative to each other (see at least Figure 5, item 515 of Vazirani | [0064] of Vazirani).
Regarding claim 7, Vazirani in view of Seemann further teach at least one further alert device and a further communications module in communication with the at least one further alert device and the one or more processors (see at least [0071] of Vazirani, note the second of the two or more monitoring systems can be located at the premises and correspond to the further communications module, and a third of the plurality of alert devices at the premises can correspond to the further alert device), wherein the further communications module is configured so that: responsive to communicating identification and/or authorisation information from the at least one further alert device to the one or more processors (see at least [0075] of Vazirani), receiving, from the one or more processors, data relating to the, or each, further alert device which is registered with the sensing zone (see at least [0068] of Vazirani); and responsive to receiving, from the one or more processors, an alert signal confirming whether the one or more defined objects are within the first sensing zone, communicating the alert signal to the, or each, further alert device registered with the sensing zone to cause only the, or each, registered further alert device to emit the alert (see at least [0069] of Vazirani | [0056] of Vazirani).
Regarding claim 8, Vazirani in view of Seemann further teach a further communications module in communication with the sensors, the alert devices and the one or more processors (see at least [0071] of Vazirani, note the second of the two or more monitoring systems can be located at the premises and correspond to the further communications module), wherein the further communications module is configured so that: responsive to communicating identification and/or authorisation information from the sensors to the one or more processors (see at least [0072] of Vazirani | [0074] of Vazirani | [0044] of Seemann | [0046] of Seemann), receiving, from the one or more processors, data relating to a second sensing zone defined by the range of at least one of the sensors (see at least Figure 3, items 119 and zones 1 and 3 of Vazirani | [0071] of Vazirani, note two or more monitoring systems can monitor several zones of a premises); responsive to communicating identification and/or authorisation information from the alert devices to the one or more processors (see at least [0075] of Vazirani), receiving, from the one or more processors, data relating which of the alert devices are registered with the second sensing zone (see at least [0068-0069] of Vazirani); and responsive to communicating environmental information sensed by the at least one sensor associated with the second sensing zone to the one or more processors, receiving (see at least [0032] of Vazirani | [0068-0069] of Vazirani), from the one or more processors, the alert signal confirming whether the one or more defined objects are within the second sensing zone, and communicating the alert signal to the, or each, alert device which is registered with the second sensing zone to cause only the, or each, registered alert device to emit the alert (see at least [0032] of Vazirani | [0056] of Vazirani | [0068-0069] of Vazirani).
Regarding claim 9, Vazirani in view of Seemann further teach wherein at least one of the alert devices is movable relative to both communications modules (see at least Figure 5 of Vazirani | [0059] of Vazirani | [0068] of Vazirani) and configured to cause registration with the sensing zone associated with the most closely located communications module (see at least Figure 5 of Vazirani | [0069] of Vazirani, note unregistered devices can be added as a registered device by the user in zone E).
Regarding claim 10, Vazirani in view of Seemann further teach wherein the at least one of the alert devices is further configured to require authorisation from the user before registration with any sensing zone (see at least [0053] of Vazirani, note authentication | [0069] of Vazirani, note unregistered devices can be added as a registered device by the user in zone E after authentication).
Regarding claim 11, Vazirani in view of Seemann further teach wherein at least one of the sensors is movable relative to both communications modules and configured to cause association with the sensing zone associated with the most closely located communications module, thereby increasing a collective range of the sensors associated with the sensing zone (see at least Figure 3, item 119 of Vazirani, note the sensors can be placed anywhere | [0071] of Vazirani, note two or more monitoring systems can monitor the several zones of a single premises).
Regarding claim 12, Vazirani in view of Seemann further teach a controller communicatively connected to the one or more processors, the controller being operable, by the user, to define the one or more defined objects and associate the one or more defined objects with at least one of the sensing zones (see at least [0069] of Vazirani, note the primary user’s alert device could correspond to the controller, and the other alert devices can correspond to the plurality of alert devices, such that primary user can define unregistered objects and register an unregistered object as a registered user with zone E).
Regarding claim 13, Vazirani in view of Seemann further teach wherein the controller is operable to associate one or more first defined objects with the first sensing zone, and one or more second defined objects with the second sensing zone (see at least [0069] of Vazirani | [0061] of Vazirani | [0072] of Vazirani).
Regarding claim 14, Vazirani in view of Seemann further teach wherein the communications module is configured to receive, from the controller, data relating to alert device configuration and communicate the data to the at least one alert device registered with the first sensing zone to cause emitting a first alert, and communicate the data to the at least one alert device registered with the second sensing zone to cause emitting a second alert, and wherein the first alert and the second alert are discernible from each other by the user (see at least [0063] of Vazirani, note the user can configure the system via an application of their primary alert device | [0069] of Vazirani, note the primary user’s alert device could correspond to the controller, and the other alert devices can correspond to the plurality of alert devices | [0072] of Vazirani, note the user can configure the type of audible alarm emitted for each alert device at each specific zone | [0056] of Vazirani | [0067] of Vazirani, note allowing a registered user device associated with one of the multiple premises to view status information, video, security settings, etc. for the corresponding premises and/or all of the monitored premises ).
Regarding claim 15, Vazirani in view of Seemann further teach wherein the controller is operable to configure either sensing zone to define an area of less than the range of the one or more sensors associated with that sensing zone (see at least Figures 3-8 of Vazirani, note the various zones and ranges | [0064] of Vazirani, note the user can adjust the range of the sensor to be less than the range of the sensor to monitor certain zones of the premises, such as zone 3 in Figure 3 of Vazirani).
Regarding claim 16, Vazirani discloses a system for identifying one or more defined objects and alerting a user (see at least Figure 3 | [0032]), the system comprising: 
a plurality of sensors, each sensor configured to sense environmental information within a defined range (see at least Figure 3, item 119 | [0032]); 
a plurality of alert devices, each alert device configured to emit an alert (see at least [0032] note the registered user devices emit an alert signal | [0077]); and 
a processor (201) configured to assess environmental information sensed by the sensors (119) to identify the one or more defined objects (375, 520), the processor including a communications module (305, 505, 417) communicatively connected to the plurality of sensors (305, 505, 417) and the plurality of alert devices (415, 515), the processor (see at least Figures 2-8, items 305, 505, 417, 119, 415, 515 and 201 | [0043] note the monitoring device (305, 505, 417) is implemented by the computing device (200, 201) | [0032] note the monitoring system (305, 505, 417) may receive (environmental information) signals from the communication devices (119), the various sensors, detectors, lights and/or cameras that are assigned to specific zones (zones 1-3), and if the monitoring system (305, 505, 417) determines that the intruder's cellular phone (375, 520) is present in zone 1, the monitoring system (305, 505, 417) may send an alert notification to a registered user device (415, 515) informing a registered user of a presence of the intruder (375, 520) in zone 1 | [0044]) being configured so that: 
responsive to loading, via the communications module, sensor identification and/or authorisation information (see at least Figure 9A, items 901-902 | [0072] note variables and settings that may be loaded include networking information (e.g., network addresses for sensors installed at the premises) | [0073] the monitoring system (305) may initialize one or more communication links), the processor determines a sensing zone defined by the range of at least one of the sensors (see at least [0064] note the sensor’s range can be defined at any time by the user); 
responsive to communicating, via the communications module, with the alert devices to receive identification and/or authorisation information (see at least Figure 9A, item 903 | [0074-0075] | [0077]), the processor determines at least one of the alert devices to register with the sensing zone (see at least [0071] note the steps in the flow diagram 900 need not all be performed in the order specified and some steps may be changed | [0072] note registered settings, such as those in Table C, see [0061], can be performed after receiving the identification and/or authorisation information from the alert devices in step 903 (e.g., a registered family member can access all zones); 
responsive to receiving sensed environmental information detected by the at least one sensor associated with the sensing zone, the processor determines whether the one or more defined objects are within the sensing zone (see at least [0056] | [0068] | [0079-0080]); and 
responsive to identifying the one or more defined objects are within the sensing zone, the processor communicates, via the communications module, with the, or each, alert device which is registered with the sensing zone to cause only the, or each, registered alert device to emit the alert (see at least [0059] note the alert signal can be customized to be transmitted to only select individuals, such as only the primary registered user or all registered users | [0062] note the alert signal may not need to be sent to all registered users, only the primary registered user).
However, Vazirani does not specifically disclose communicating, via the communications module, with the sensors to receive identification and/or authorisation information.
It is known to obtain sensor information in different ways.  For example, Seemann teaches a system that communicating, via a communications module, with sensors to receive identification and/or authorisation information (see at least [0044] | [0046]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Seemann into Vazirani.  This provides a known alternative loading means that can be used in place of, or in addition to, Vazirani’s loading means while providing predictable results.
Regarding claim 17, Vazirani discloses a method for identifying one or more defined objects with one or more processors and alerting a user (see at least Figures 2-3 | [0032]), the method including: 
loading, by the one or more processors, a plurality of sensor (see at least Figure 3, item 119 | [0032]) identification and/or authorisation information (see at least Figure 9A, items 901-902 | [0072] note variables and settings that may be loaded include networking information (e.g., network addresses for sensors installed at the premises) | [0073] the monitoring system (305) may initialize one or more communication links) and, consequently, determine a sensing zone (see at least [0064] note the sensor’s range can be defined at any time by the user);
communicating, by the one or more processors, with a plurality of alert devices (see at least [0032] note the registered user devices emit an alert signal | [0077]) to receive identification and/or authorisation information (see at least Figure 9A, item 903 | [0074-0075] | [0077]) and, consequently, determine at least one alert device to register with the sensing zone (see at least [0071] note the steps in the flow diagram 900 need not all be performed in the order specified and some steps may be changed | [0072] note registered settings, such as those in Table C, see [0061], can be performed after receiving the identification and/or authorisation information from the alert devices in step 903 (e.g., a registered family member can access all zones); 
sensing, with a plurality of sensors, environmental information relating to the sensing zone, and communicating the sensed environmental information to the one or more processors (see at least [0032] | [0056] | [0068] | [0079-0080]);
determining, by the one or more processors, whether the one or more defined objects are within the sensing zone (see at least [0032] | [0056] | [0068] | [0079-0080]); 
communicating, by the one or more processors, an alert signal to the, or each, alert device which is registered with the sensing zone (see at least [0059] note the alert signal can be customized to be transmitted to only select individuals, such as only the primary registered user or all registered users | [0062] note the alert signal may not need to be sent to all registered users, only the primary registered user); 
emitting, by only the, or each, registered alert device, an alert (see at least [0059] | [0062]).
However, Vazirani does not specifically disclose communicating, by the one or more processors, to receive identification and/or authorisation information.
It is known to obtain sensor information in different ways.  For example, Seemann teaches a system that communicating, by one or more processors, to receive identification and/or authorisation information (see at least [0044] | [0046]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Seemann into Vazirani.  This provides a known alternative loading means that can be used in place of, or in addition to, Vazirani’s loading means while providing predictable results.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Vazirani (US 2019/0035242 A1) in view of Seemann (US 2017/0265124 A1) as applied to claim 1 above, and in further view of Montminy (US 2007/0126869 A1).
Regarding claim 2, Vazirani in view of Seemann do not specifically teach wherein the communications module is configured to communicate with the sensors to allow the one or more processors to determine at least one of: which of the sensors are authorised to be associated with the first sensing zone; and which of the sensors are less than a first defined distance away from the communications module, thereby allowing the first sensing zone to be determined by the one or more processors.
It is known verify surveillance systems in different ways.  For example, teaches Montminy a system wherein a communications module is configured to communicate with sensors to allow one or more processors to determine at least one of: which of the sensors are authorised to be associated with a first sensing zone; and which of the sensors are less than a first defined distance away from the communications module, thereby allowing the first sensing zone to be determined by the one or more processors (see at least [0033] note determining whether the sensor is still monitoring the proper scene | [0035]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Montminy into Vazirani in view of Seemann.  This provides the ability to determine whether or not Vazirani in view of Seemann’s sensors are configured to sense their associated zone or not (e.g., this allows the system to determine whether or not Vazirani’s user set sensor range is appropriate for a certain zone, see [0064] of Vazirani).

Allowable Subject Matter
Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
The following is a statement of reasons for the indication of allowable subject matter:  With respect to claims 5 and 6, Vazirani, Seemann and Montminy, either alone or in combination, fail to disclose and/or fairly suggest the limitations as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN WILSON whose telephone number is 571-270-5884. The examiner can normally be reached Monday-Friday 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN WILSON/Primary Examiner, Art Unit 2687